                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KIM BICKETT and KIM BICKETT
 FARMS LLC,

                       Plaintiffs,
                                               Case No. 3:19-cv-57-NJR
 v.

 CHASE BANK USA NA, CHASE
 BANKCARD SERVICES, INC., and
 JP MORGAN CHASE BANK, N.A,

                       Defendants.


                        JUDGMENT IN A CIVIL ACTION

DECISION BY THE COURT.

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS ORDERED AND ADJUDGED that, pursuant to the Court’s Order of March 16,

2020 (Doc. 39), judgment is entered in favor of Defendants Chase Bank USA NA, Chase Bankcard

Services, INC., and JP Morgan Chase Bank, N.A. Plaintiffs Kim Bickett and Kim Bickett Farms

LLC shall recover nothing, and this entire action is DISMISSED with prejudic.

       DATED: March 16, 2020

                                                  MARGARET M. ROBERTIE,
                                                  Clerk of Court

                                                  By: s/ Deana Brinkley
                                                         Deputy Clerk

APPROVED: s/ Nancy J. Rosenstengel
          NANCY J. ROSENSTENGEL
          Chief U.S. District Judge
